ON SUPERVISORY WRITS TO THE TWENTY-FOURTH JUDICIAL DISTRICT COURT, PARISH OF JEFFERSON
PER CURIAM:
|! Denied. The application was not timely filed in the district court, and relator fails to carry his burden to show that an exception applies. La.C.Cr.P. art. 930.8; State ex rel. Glover v. State, 93-2330 (La. 9/5/95), 660 So.2d 1189. The application is also repetitive. La.C.Cr.P. art. 930.4. See also State v. Denet, 01-1334 (La. 3/28/02), 812 So.2d 644.
Moreover, relator has previously exhausted his right to state collateral review. See State ex rel. Denet v. State, 15-0426 (La. 4/4/16), 187 So.3d 997.